Case 3:17-md-02801-JD Document 1120-11 Filed 02/06/20 Page 1 of 6




                     EXHIBIT J
                      Case 3:17-md-02801-JD
                         Case 4:16-cr-00180-JDDocument
                                               Document1120-11  Filed
                                                         31 Filed     02/06/20
                                                                  07/12/16      Page
                                                                             Page 1 of25of 6
  2AO 245E        (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                  Sheet 1



                                          UNITED STATES DISTRICT COURT
                               Northern                                  District of                                     California

            UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                                (For Organizational Defendants)

             HITACHI CHEMICAL CO., LTD.                                            CASE NUMBER: CR 16-180 JD
                                                                                    Mark Rosman (Retained)
                                                                                   Defendant Organization’s Attorney
  THE DEFENDANT ORGANIZATION:
  ✔ pleaded guilty to count(s) One of the Information
  G
  G pleaded nolo contendere to count(s)
       which was accepted by the court.
  G    was found guilty on count(s)
       after a plea of not guilty.
  The organizational defendant is adjudicated guilty of these offenses:


  Title & Section                 Nature of Offense                                                                    Offense Ended               Count
15 USC § 1                         Price Fixing                                                                         1/31/2014                  One




          The defendant organization is sentenced as provided in pages 2 through                        7           of this judgment.


  G    The defendant organization has been found not guilty on count(s)

  G    Count(s)                                                G is       G are     dismissed on the motion of the United States.

            It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any change
  of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
  are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney of material
  changes in economic circumstances.

  Defendant Organization’s
  Federal Employer I.D. No.:    XX-XXXXXXX                                          6/9/2016
                                                                                   Date of Imposition of Judgment
  Defendant Organization’s Principal Business Address:

   GranTokyo South Tower, 1-9-2 Marunouchi,
   Chiyoda-ku, Tokyo, 100-6606, Japan                                              Signature of Judge


                                                                                    James Donato                                    U.S. District Judge
                                                                                   Name of Judge                                  Title of Judge


                                                                                    7/12/2016
                                                                                   Date
  Defendant Organization’s Mailing Address:

   C/o Mark Rosman
   Wilson Sonsini Goodrich & Rosati PC
   1700 K Street NW, Fifth Floor
   Washington, DC 20006
                 Case 3:17-md-02801-JD
                    Case 4:16-cr-00180-JDDocument
                                          Document1120-11  Filed
                                                    31 Filed     02/06/20
                                                             07/12/16      Page
                                                                        Page 2 of35of 6
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 2 — Probation

                                                                                                   Judgment—Page      2     of        7
DEFENDANT ORGANIZATION: HITACHI CHEMICAL CO., LTD.
CASE NUMBER: CR 16-180 JD
                                                                  PROBATION
The defendant organization is hereby sentenced to probation for a term of :
 Five years.



The defendant organization shall not commit another federal, state or local crime.




              If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant organization
     pay in accordance with the Schedule of Payments sheet of this judgment.




         The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on the attached page (if indicated below).
 See additional probation terms.




                                     STANDARD CONDITIONS OF SUPERVISION
  1) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to act
     as the organizations’s representative and to be the primary contact with the probation officer;
  2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
     officer;
  3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing address;
  4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
  5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
     litigation, or administrative proceeding against the organization;
  6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
     judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against the
     defendant’s successors or assignees; and
  7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.
                 Case 3:17-md-02801-JD
                    Case 4:16-cr-00180-JDDocument
                                          Document1120-11  Filed
                                                    31 Filed     02/06/20
                                                             07/12/16      Page
                                                                        Page 3 of45of 6
  AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 2A — Probation

                                                                                        Judgment—Page    3     of      7
  DEFENDANT ORGANIZATION: HITACHI CHEMICAL CO., LTD.
  CASE NUMBER: CR 16-180 JD

                                              ADDITIONAL PROBATION TERMS
1) Defendant will develop a corporate compliance program consistent with USSG § 8B2.1, including antitrust compliance
standards and procedures to be followed by all officers, directors, and employees of the defendant and its current
subsidiaries who have any responsibility for the sale or marketing of electrolytic capacitors;

2) Defendant will implement the corporate compliance program, including (i) training on a periodic basis concerning the
requirements of the antitrust laws and the above standards and procedures, and (ii) periodic communications by high-level
personnel of the defendant and its current subsidiaries reinforcing the defendant’s commitment to the corporate
compliance program and adherence to the antitrust laws; and

3) Defendant will submit annual written reports to the Antitrust Division of the U.S. Department of Justice and the United
States Probation Office on the defendant’s progress in implementing the corporate compliance program.
                    Case 3:17-md-02801-JD
                       Case 4:16-cr-00180-JDDocument
                                             Document1120-11  Filed
                                                       31 Filed     02/06/20
                                                                07/12/16      Page
                                                                           Page 4 of55of 6
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 3 — Criminal Monetary Penalties

                                                                                                            Judgment — Page      4     of       7
DEFENDANT ORGANIZATION: HITACHI CHEMICAL CO., LTD.
CASE NUMBER: CR 16-180 JD
                                               CRIMINAL MONETARY PENALTIES
    The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.

                      Assessment                                              Fine                                 Restitution
TOTALS            $ 400.00                                              $ 3,800,000.00                           $ 0.00


G   The determination of restitution is deferred until                             . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

G   The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
    below.

    If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
    otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must
    be paid before the United States is paid.

Name of Payee                                                         Total Loss*                   Restitution Ordered       Priority or Percentage




TOTALS                                                                $                        0.00 $                 0.00

G    Restitution amount ordered pursuant to plea agreement $

G    The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
     be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:

     G    the interest requirement is waived for the            G   fine      G      restitution.

     G    the interest requirement for the         G     fine       G      restitution is modified as follows:



* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                     Case 3:17-md-02801-JD
                        Case 4:16-cr-00180-JDDocument
                                              Document1120-11  Filed
                                                        31 Filed     02/06/20
                                                                 07/12/16      Page
                                                                            Page 5 of65of 6
AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
           Sheet 4 — Schedule of Payments

                                                                                                          Judgment — Page    5      of       7
DEFENDANT ORGANIZATION: HITACHI CHEMICAL CO., LTD.
CASE NUMBER: CR 16-180 JD

                                                        SCHEDULE OF PAYMENTS

Having assessed the organization’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A    ✔
     G    Lump sum payment of $            3,800,400.00            due immediately, balance due

          G     not later than                                       , or
          ✔
          G     in accordance with       G     C or     ✔
                                                        G     D below; or

B    G    Payment to begin immediately (may be combined with                    G C or   G D below); or
C    G    Payment in                     (e.g., equal, weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D    ✔
     G    Special instructions regarding the payment of criminal monetary penalties:

      The $3.8 million criminal fine shall be paid in full within 15 days of entry of judgment. The $400 special assessment
      shall be paid by June 13, 2016.




All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
     corresponding payee, if appropriate.




G    The defendant organization shall pay the cost of prosecution.

G    The defendant organization shall pay the following court cost(s):

G    The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
